ACCEPTED
                                                                                          05-17-00675-CV
                                                                                FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                        1/30/2018 5:38 PM
                                                                                               LISA MATZ
                                                                                                   CLERK

                                No. 05-17-00675-CV

                                                                        FILED IN
                                                                 5th COURT OF APPEALS
                         IN THE COURT OF APPEALS                     DALLAS, TEXAS
                 FOR THE FIFTH JUDICIAL DISTRICT OF              1/30/2018 5:38:04 PM
                                                               TEXAS
                                AT DALLAS                              LISA MATZ
                                                                         Clerk



                            JEFFREY A. LIPSCOMB,
                                             Appellant,

                                          v.

                                CITY OF DALLAS,
                                              Appellee.


        Appeal from the County Court at Law No. 5 of Dallas County, Texas
                           Cause No. CC-16-04599-E


          APPELLEE’S OPPOSED MOTION TO EXTEND TIME TO
               FILE RESPONSE TO APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

       City of Dallas, Appellee, asks the Court to extend the time to file its response

to Appellant’s brief.

1.     The Court has the authority under Rule 38.6 to grant appellee additional time

to file its reply.




1
2.        No rule limits the time to file this motion to extend. See Tex. R. App. P.

38.6(d) (“A motion to extend the time to file a brief may be filed before or after the

date the brief is due.”).

3.        Appellant’s brief was filed on August 28, 2017, and Appellee’s response to

Appellant’s brief was due on September 27, 2017. See Tex. R. App. P. 38.6(b)

(requiring the appellee’s brief to be filed within 30 days after the appellant’s brief is

filed).

4.        However, the Court instructed Appellant to file a corrected brief by September

17, 2017.

4.        Appellant failed to file his corrected brief.

5.        Appellee’s counsel contacted the Honorable Court prior to Appellee’s brief

being due, and the clerk advised counsel that a new date would be issued for

Appellee to file its brief once Appellant filed his corrected brief. A new date was

not issued by the Court.

6.        On December 20, 2017, the Court noted that the case was ready to be set.

7.        On December 22, 2017, Appellant filed his corrected brief.

8.        Consequently, Appellee filed its brief on December 29, 2017.

9.        Appellee did not intentionally disregard the Court’s filing deadlines.

10.       Appellee requests that the Court grant it an additional 92 days to file its

response, extending the time to have filed its response until December 29, 2017.



2
11.   No extension has been granted to extend the time to file Appellee’s response

to Appellant’s brief.

12.   Appellee has been unable to confer with Appellant pertaining to the extension

due to the Appellant not providing Appellee with accurate contact information.

Therefore, Appellee presumes that this motion is opposed.

13.   For these reasons, Appellee asks the Court to grant an extension of time to file

its response to Appellee’s brief until December 29, 2017.




3
    Respectfully submitted,


    LARRY E. CASTO
    Dallas City Attorney

    /s/ Stefani R. Williams
    Stefani R. Williams
    Texas State Bar No. 24045316
    stefani.williams@dallascityhall.com
    Barbara E. Rosenberg
    Texas Bar No. 17267700
    barbara.rosenberg@dallascityhall.com
    James B. Pinson
    Texas Bar No. 16017700
    james.pinson@dallascityhall.com

    Assistant City Attorneys

    City Attorney’s Office
    1500 Marilla Street, Room 7D North
    Dallas, Texas 75201
    Telephone: 214-670-3519
    Telecopier: 214-670-0622

    ATTORNEYS FOR APPELLEE




4
                          CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2018, a copy of the foregoing document

was served in accordance with Rule 9.5 of the Texas Rules of Appellate Procedure

(1) through an electronic filing manager (EFM) upon each person listed below if the

email address is on file with the EFM or (2) by email (if the address is available) and

first-class mail upon each person below who does not have an email on file with the

EFM:

Last Known Address
Jeffrey A. Lipscomb
3102 Maple Ave. #600
Dallas, Texas 75201
Appellant pro se

                                        /s/Stefani R. Williams
                                        Attorney for Appellee




5